Citation Nr: 0815042	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-00 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1944 to April 
1946 and from January to February 1951.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board advanced this case on the docket because of the 
veteran's age.  38 U.S.C.A § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).

The claim, however, must be further developed, so the Board 
is remanding this case the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

Unfortunately, the National Personnel Records Center (NPRC), 
a military records repository, has indicated that some of the 
veteran's service medical records (SMRs) were destroyed in a 
1973 fire.  When a veteran's SMRs are unavailable, 
through no fault of his, VA's duty to assist, duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule 
is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
This, however, does not lower the threshold for an allowance 
of a claim, for example, where the evidence almost but not 
quite reaches the positive-negative balance.  In other words, 
the legal standard for proving a claim is not lowered and 
there is no reverse presumption for granting a claim; rather, 
the Board's obligation to discuss and evaluate evidence is 
heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).



The veteran claims that his prostate cancer is from exposure 
to ionizing radiation during the occupation of Japan in World 
War II.  According to his radiation questionnaire, in his 
military occupational specialty (MOS) as a rifleman with an 
engineering battalion, he built and tested bridges and 
temporary bridges for eight months in the outskirts of 
Hiroshima and Nagasaki (about 2-3 miles away).  

Outpatient records, including from Dr. R.C., indicate the 
veteran's prostate cancer was first diagnosed in August 1993 
and that he received 35 radiation treatments that ended in 
January 1994.

The veteran's available service medical records make no 
reference to any relevant complaints, treatment, or diagnosis 
of radiation exposure or related sickness.  Nevertheless, his 
service personnel records show that he disembarked in Honshu, 
Japan, in September 1945 and left eight months later in April 
1946.  Moreover, his separation qualification record 
concerning his job assignments in the Army indicates he 
worked in a plans and training office writing reports 
pertaining to work done by engineer battalions and 
distribution of equipment.  Further, he handled general 
correspondence, filing and kept distribution charts and 
progress reports on engineer projects.  

The veteran's family has a history of cancer.  His mother 
died of uterine cancer and his brother died of lung cancer.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).



Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing the disease was incurred during 
or aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  Under Combee, VA must not only determine 
whether a veteran has a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability was otherwise the 
result of active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
- in and of itself - preclude a claimant from establishing 
entitlement to service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by 
United States forces during the period beginning on August 6, 
1945, and ending on July 1, 1946; or internment as a prisoner 
of war (or service on active duty in Japan immediately 
following such internment) during World War II which resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of the United States occupational forces 
in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) 
(2006).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia (CLL)), cancer of the 
thyroid, cancer of the breast, cancer of the pharynx, cancer 
of the esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), he or she may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if they 
suffer from a radiogenic disease and claims exposure to 
ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  
38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that 
prostate cancer become manifest 5 years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include, but may not be 
limited to, his Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to his radiation dose in service.  All such 
records will be forwarded to the Under Secretary for Health, 
who will be responsible for preparation of a dose estimate, 
to the extent feasible, based on available methodologies.  38 
C.F.R. § 3.311(a)(2)(iii) (2006).

The prostate cancer at issue is specifically listed as one of 
the "radiogenic diseases" set forth under 38 C.F.R. § 3.311.  
See 38 C.F.R. § 3.311(b)(2)(xxiv).  Section 3.311(a) calls 
for the development of a dose assessment where it is 
established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable 
degree within any applicable presumptive period specified in 
either § 3.307 or § 3.309, and where it is contended that the 
disease is a result of ionizing radiation in service.  So the 
provisions of section 3.311 apply to the development of his 
claim.

The claim therefore warrants referral to the Department of 
Defense to obtain a dose estimate concerning the amount, if 
any, of the veteran's exposure to ionizing radiation, and 
then to determine whether that radiation exposure is the 
underlying medical cause of his prostate cancer.  See 38 
C.F.R. § 3.311(a)(2)(i), (c).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Have the veteran provide any further 
details concerning the circumstances of his 
alleged occupational exposure to ionizing 
radiation while in the military.

2.  Following receipt of this information, 
obtain a radiation-dose estimate.

3.  If it is determine the veteran was 
exposed to ionizing radiation during his 
military service, obtain an opinion as to 
whether his prostate cancer is the result of 
that exposure.



4.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



